Order entered January 8, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-19-01219-CV

                   LINA CAGGIANO-BOER, Appellant

                                      V.

                     CORY SCOTT MILLER, Appellee

             On Appeal from the 380th Judicial District Court
                          Collin County, Texas
                 Trial Court Cause No. 380-05935-2017

                                   ORDER

     Before the Court is appellant’s motion to accelerate the appeal and approve

oral argument. We DENY appellant’s motion.


                                           /s/   ROBBIE PARTIDA-KIPNESS
                                                 PRESIDING JUSTICE